Burks, J.,
Concurring:
I concur in the opinion of the court, but wish to add a few words by way of emphasis.
“Jurisdiction,” said Mr. Justice Brown, in The Resolute, 168 U. S. 437, 18 Sup. Ct. 112, 42 L. Ed. 533, *332“is the power to adjudicate a case upon the merits and dispose of it as justice may require.”
Venue is merely the place fixed for a trial. Both are prescribed by statute. The policy of the statute in fixing venue is the convenience of the parties. It is a mere privilege of the defendant which he may waive, if he wishes, and which he will be deemed to have waived, unless he raised the objection in the manner prescribed by statute. On the other hand, the policy of the statute in fixing jurisdiction is to determine the character or nature of the cause of which the several courts of the State may take cognizance, which cannot be enlarged or defeated by any act of the parties. Neither consent nor waiver can confer jurisdiction, though it may admit venue.
The circuit courts of the State have general equity jurisdiction, including the power to grant injunctions, und'er section 5890 of the Code, and section 6321 directs an order granting an injunction to be sent to the clerk of such court as has jurisdiction under section 6318. This is not a limitation upon the power of the court granting the injunction, but simply fixes the venue of the case to be tried. Manifestly, it seemed to the legislature that section 6318 furnished the most convenient place to hear the controversy. But equity acts in personam, and may compel a party within its jurisdiction to perform an act outside of its jurisdiction. The statute is a venue statute and not a jurisdictional one.
The question here in controversy dame before the Special Court of Appeals, as pointed out in the opinion of the court, in Randolph’s Executor v. Tucker, 10 Leigh (37 Va.) 655, and that court held, on a pure bill of injunction, that the court order granting the injunction prohibiting an act outside of its circuit was void.
*333A statute in identical words with our present statute came under review by the Court of Appeals of West Virginia in State v. Fredlock, 32 W. Va. 232, 43 S. E. 153, 94 Am. St. Rep. 932, and it was there held that a court having jurisdiction in personam may require the defendant to do, or refrain from doing beyond its territorial jurisdiction, anything which it has the power to require him to do within the limits of its territory. This case does not refer to Randolph v. Tucker.
In addition to this, the defendants enjoined had their principal office in the city of Richmond, and the Circuit Court of the city of Richmond had jurisdiction of them under section 6049 of the Code.
I think, therefore, that the instant ease is plainly one of venue and not one of jurisdiction, and that the trial court erred in dismissing it.